Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Cornett on 5 May 2022.

The application has been amended as follows: 
Claim 1  (Currently Amended): A body state determination device comprising: a first mat comprised of a plurality of fluid cells, wherein the first mat has at least a head side, , , and a lefta rightward-leftward -foot side of the first mat; and a controller configured to determine a state of a body of the user by comparing the plurality of pressure distributions detected by the sensor with each other, the state of the body ofPage3 of 9 the user including a first state wherein the user has a lower limb contracture and a second state wherein the user has a kyphosis, wherein the controller is configured to inflate the second mat if the controller determines the user is in the first state, and the controller configured to inflate the third mat if the controller determines the user is in the second state.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments have overcome the closest prior art of record as relied upon in the final rejection dated 8 December 2021. Although Sanada teaches cells which are inflatable or deflatable based on pressure readings, the structure added in the amendments to claim 1 on 20 January 2022 is not taught by Sanada and modification to change the shapes of the cells as well as the relative positions of the cells in combination with the rest of the claim would not have been obvious to one having ordinary skill in the art at the time the invention was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        

/ERIC J KURILLA/Primary Examiner, Art Unit 3619